Citation Nr: 1217797	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-17 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from September 1959 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied, in pertinent part, the Veteran's claim of service connection for a right lower extremity disability.  This matter also is on appeal of an October 2008 rating decision in which the RO denied the Veteran's claim of service connection for a back disability.

Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal on his currently appealed claims, he cancelled his hearing request in October 2011 correspondence.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).

In an April 2012 Informal Hearing Presentation (IHP), the Veteran's service representative contended that there were additional claims of service connection for bilateral hearing loss and for asbestos exposure currently on appeal to the Board.  The service representative also contended that these appeals had been dropped by the Veteran.  A review of the claims file shows that, when he perfected a timely appeal on his currently appealed claims, the Veteran limited his appeal to the issues listed on the title page of this decision.  Thus, the Board concludes that claims of service connection for bilateral hearing loss and for asbestos exposure are not on appeal.

As will be explained below in greater detail, the issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The competent evidence shows that the Veteran does not experience any current right lower extremity disability that is attributable to active service.


CONCLUSION OF LAW

A right lower extremity disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a May 2006 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim of service connection for a right lower extremity disability, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence he could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a right lower extremity disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additionally, notice of the five elements of a service-connection claim was provided in the May 2006 VCAA notice letter, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the May 2006 VCAA notice letter was issued prior to the currently appealed rating decision issued in December 2006; thus, this notice was timely.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no competent evidence, other than the Veteran's statements, which indicates that a right lower extremity disability may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Thus, the Board finds that obtaining an examination or opinion is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for a Right Lower Extremity Disability

The Veteran contends that he incurred a right lower extremity disability during active service.  He specifically contends that he injured his right leg, right hip, and right thigh following a fall from a guard tower during active service.  He also contends that he has experienced continuous disability of the right lower extremity since his service separation.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right lower extremity disability.  The Veteran has contended that he injured his right hip, right leg, and right thigh during active service and experienced continuous disability of the right lower extremity since service.  Despite the Veteran's assertions to the contrary, his service treatment records show no complaints of or treatment for a disability of the right lower extremity at any time during service.  These records show instead that, at his enlistment physical examination in September 1959, clinical evaluation was normal except for a 4 inch scar on the right lower leg.  The Veteran denied all relevant pre-service medical history.  

On outpatient treatment in February 1962, the Veteran complained of an aching sensation in the right lateral calf region "off and on" for 1 year which had been "much worse" in the previous 4 weeks.  The Veteran stated that he often was unable to get to sleep for 3 or more hours at night due to this pain.  His knee also was stiff in the morning.  Physical examination showed voluntary tensing of the hamstrings on straight leg raising but, after relaxing, straight leg raising was negative to 90 degrees bilaterally, no abnormalities, and no hip pain.  The impression was no significant abnormalities.

In July 1962, on the same day as his separation physical examination, the Veteran complained of pain in the right calf and right thigh region for the previous 2 years.  It was noted that physical examination and x-rays of the proximal tibia had been negative.  The Veteran denied any trauma.  He described his pain as "dull and throbbing."  Physical examination showed a well-healed scar on the anterior aspect of the right leg (from a laceration at age 5) that was not deforming, no muscle spasm, pulses present and equal, and no varicosities.  X-rays were negative.  Physical examination of the feet was negative.  The diagnosis was psychogenic disorder with musculoskeletal manifestations.  The Veteran was found fit for separation.

At the Veteran's separation physical examination in July 1962, he denied all relevant in-service history.  He reported occasional pains in the right calf region "during the day."  He also stated, "To the best of my knowledge I am in good health."  It was noted that physical examination and x-rays "of this region" in February 1962 had been negative.  Clinical evaluation was normal except for occasional pain in the right calf, a tattoo on the left arm, and a 4 inch scar on the right leg.  No significant or interval medical history was noted.  Psychogenic musculoskeletal reaction was noted in the summary of defects and diagnoses and was not disabling.  The Veteran was found qualified for separation from service.  

The Veteran contended in statements on his January 2007 notice of disagreement that he had injured his right lower extremity during active service when he fell from a guard tower while on guard duty.  He stated that he had been sent to sick call and then to an Army hospital for treatment.  He also stated that his right lower extremity had been painful continuously since this in-service fall.  

The Veteran contended in statements on his June 2008 VA Form 9 (substantive appeal) that his in-service x-rays taken in July 1962 demonstrated that he had injured his right lower extremity following an in-service fall from a guard tower.  The Veteran again contended that his in-service fall had caused his current right lower extremity disability.

The Board acknowledges the Veteran's lay assertions that he incurred a right lower extremity disability following a fall during active service and had experienced continuous right lower extremity disability since service.  The competent evidence does not support his assertions, however.  It shows instead that, although the Veteran complained of pain in the right lower extremity in February and July 1962, including on the same day as his separation physical examination, no significant abnormalities were found on physical examination in February 1962 and he was diagnosed as having psychogenic disorder with musculoskeletal manifestations at separation which was not disabling in July 1962.  The Veteran also specifically denied experiencing any trauma of the right lower extremity on outpatient treatment in July 1962 and reported he was in good health at his separation physical examination.  The Board notes in this regard that a psychogenic (or psychosomatic) disorder is defined as produced or caused by psychological factors.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1488 (29th ed. 2000).  The Board also notes in this regard that the presence of a mere symptom (such as right lower extremity pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The competent evidence also shows that the Veteran has not complained of or been diagnosed as having any disabilities of the right lower extremity since his service separation.  The Veteran's post-service VA outpatient treatment records are completely silent for any complaints of or treatment for any disabilities of the right lower extremity.  The Board notes that evidence of a prolonged period without medical complaint in treatment records containing other complaints, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a right lower extremity disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a right lower extremity disability at any time during the pendency of this appeal.  Thus, the Board finds that service connection for a right lower extremity disability is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) (West 2002) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a right lower extremity disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the right lower extremity (right thigh, hip, and leg pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a right lower extremity disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a right lower extremity disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service following a fall from a guard tower, in the more contemporaneous medical history he gave at the service separation examination, he reported only that he experienced occasional pain in the right calf region during the day.  Specifically, the service separation examination report reflects that the Veteran was examined and his occasional right calf pain was attributed to a psychogenic (or psychosomatic) disorder with musculoskeletal manifestations that was not disabling.  He also had denied experiencing any in-service trauma to the right lower extremity on outpatient treatment in July 1962 that was conducted on the same day as his separation physical examination.  He further reported that he was in good health at his July 1962 separation physical examination.  The Veteran's reported history at separation from service persuasively suggests that the Veteran did not injure his right lower extremity as a result of any in-service fall.  The Veteran's in-service history of symptoms at the time of service separation also is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a right lower extremity disability at any time in the nearly 5 decades since his service separation in September 1962.  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a back disability (2001) and bilateral hearing loss and asbestos exposure (2006).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the right lower extremity.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with VA for a back disability in February 2001, several decades after his service separation, he did not report the onset of right lower extremity symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  His complaints focused instead on his back problems and he specifically denied any other medical problems in February 2001.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, he reported on his January 2007 notice of disagreement that, following a fall from a guard tower, he went to sick call and then was treated at an Army hospital for injuries to his right lower extremity.  He subsequently contended on his January 2008 VA Form 9 that his in-service x-rays taken in July 1962 showed that he had injured his right lower extremity following an alleged in-service fall from a guard tower.  In March 2009, he again contended that he had gone to sick call for treatment of a right leg injury following an alleged in-service fall from a guard tower.  In statements on an October 2010 VA Form 9, however, the Veteran stated that he had not gone to sick call immediately after his alleged in-service right lower extremity injuries in a fall from a guard tower.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza, 7 Vet. App. at 512 (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

For the foregoing reasons, the Board finds that the claim of service connection for a right lower extremity disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a right lower extremity disability is denied.


REMAND

The Board finds that a remand is necessary before the Veteran's claim of service connection for a back disability can be adjudicated.

The Veteran has contended that he incurred a back disability during active service.  He specifically contends that he injured his back after falling from a guard tower and was treated for this problem in July 1962 just prior to his separation physical examination.  As noted above, there is no indication in the Veteran's service treatment records that he fell from a guard tower and was treated for any injuries experienced after this alleged in-service fall.  The competent post-service medical evidence (in this case, VA outpatient treatment records) also shows that the Veteran currently experiences a back disability which may be attributable to active service.  This is in contrast to the claimed right lower extremity disability discussed above.  To date, the Veteran has not been provided with a VA examination which addresses the possible etiological relationship between his claimed back disability and active service.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination which addresses the contended etiological relationship between a back disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon, 20 Vet. App. at 79.

In light of the remand, an attempt should be made to obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, this issue is REMANDED for the following actions:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a back disability at any time since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed back disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any back disabilities currently experienced by the Veteran, if possible.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a back disability, if diagnosed, is related to active service or any incident of service, to include a psychogenic disorder manifested by musculoskeletal manifestations diagnosed in July 1962.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim remaining on appeal.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


